Title: John Adams to Richard Cranch, 4 July 1786
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      London July. 4. 1786
     
     I have recd your Favour of 20 May. The Southern States will be forced to co operate with the Middle and northern ones, in measures for encouraging Navigation, because otherwise they will not be able to obtain ships for the Exportation of their Produce. The English have not and cannot obtain Ships, at a rate cheap enough for the purpose. The Ships taken from the Dutch, French Spaniards and Americans, during the War, which are now employed will Soon be worn out, and English oaks will not be found inexhaustible, and in all Cases the Freight in European ships will be too dear.
     I have been Scribbling four years to Congress on the subject of Raw Sugars, but never was attended to. All the Sugar Houses you have and as many more might be employed, and the sugars sent to the Cape of good Hope as well as Rum for what I know, sold to Italians when they come for Fish or sent to the Baltic.
     The Cry for Paper Money is downright Wickedness and Dishonesty. Every Man must see that it is the worst Engine of Knavery that ever was invented. There never will be commerce nor Confidence, while Such Systems of Villany are countenanced.
     I see by the Cases of Lowell and Sprague, there is a Pique against Lawyers. A delusion, which will hurt our Country. Other Orders of Man, who are introducing Luxury, and Corruption, disgracing Us in the Eyes of foreign nations and destroying all Confidence at home, leading Us to innumerable Breaches of public Faith, and destroying in the Minds of the People the Sacred Regard to honour, are popular. This will not wear well.
     Jefferson might have added to his Catalogue of American Genius’s, Copley West, stuart, Trumbull, and Brown as Painters, Trumbull Dwight and Barlow as Poets, and many others. A Pack of Cox-comical Philosophers in Europe have made themselves ridiculous by doubting and disputing a Point that is as clear as day light. Jefferson has treated them with too much Ceremony. He should have treated their Insolence with scorn.
     I have given my Daughter to New York. The Ceremony was performed by My Friend the Bishop of St Asaph, by a Special Licence from the Archbishop of Canterbury. Dissenting Ministers have not authority to marry. All Denominations of Dissenters are married here by the Clergy of the Chh of England, and without the Licence the Rite must have been performed in a Church, by Virtue of the Licence the Ceremony was performed in my House.
     Colonel Smith is a Man of Sense and Spirit, Taste and Honour. I am very well satisfied with his Character Conduct, Circumstances and Connections: but my only Daughter must probably be soon seperated from me, for Life, as she will return to N. York and I to Braintree. This is an unpleasant Thought but it is the only one, and I ought to rejoice that there is no other. My Love to all our Friends. Your affectionate Brother
     
      John Adams
     
    